UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STEVE SHELDEN, et al.,

         Plaintiffs,
                 v.                                          Civil Action No. 16-590 (JEB)
 DEPARTMENT OF JUSTICE, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       Pro se Plaintiff Steve Shelden has filed a 120-page Complaint, which also appends 260

pages of exhibits, on behalf of himself and Innoventureica, LLC, and Alzcog Therapeutics, LLC.

He has named as Defendants the Departments of Justice, Commerce, and Defense, the Federal

Bureau of Investigation, the National Institute of Health, several states, and five judges. He

captions his pleading “Complaint against Defendants for Crimes Against Humanity, Terrorism,

Perversion and Obstruction of Justice, Slavery, False Prosecutions, Torture, Trauma, Failure to

Protect Federally Protected Congressional Witnesses, Gang-Stalking, Treason, and Loss of

Business for a Medical Device/Pharmaceutical Company Due to the United States Policies and

Anti-Trust Violations.” Compl. at 1.

       The Complaint sets forth a mishmash of unrelated and bizarre allegations, such as: “US

Senators Feinstein, Boxer, and McCain are named in this complaint [they actually are not] for

refusing to comply with their legal, statutory, and Senatorial duties and to publicly investigate

family murders and 8 attempted murders,” id. at 5; “Defendants[] took orders from corporate

America and politicians that translated into acts of outright terrorism against plaintiffs[] for

decades. Terrorism . . . was delivered in the form of psychological and physiological warfare,”
id. at 9; “Defendants thwarted and obstructed, and mislead plaintiffs’ business and life and

stopped plaintiffs’ graduate school entry when the requirements were met met and exceeded by

plaintiffs’ [sic],” id. at 12; “He has been over-medicated and intended to disable me so

plaintiffs[] would not be able to work and have a normal life and impair my mental functioning

and judgment,” id. at 17; and “Plaintiff (father) cannot pay for dogs (JR) vet bills since ex-wife

closed all bank accounts without warning.” Id. at 24.

        “Over the years this Court has repeatedly held that the federal courts are without power

to entertain claims otherwise within their jurisdiction if they are so attenuated and unsubstantial

as to be absolutely devoid of merit, wholly insubstantial, obviously frivolous, plainly

unsubstantial, or no longer open to discussion.” Hagans v. Lavine, 415 U.S. 528, 536 (1974)

(citations and internal quotation marks omitted); see also Best v. Kelly, 39 F.3d 328, 330 (D.C.

Cir. 1994) (courts may dismiss claims that are “essentially fictitious” – for example, where they

suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of [plaintiffs’]

will or mind, [or] any sort of supernatural intervention”) (citations, internal quotation marks, and

footnote omitted). This is precisely what the Complaint alleges here.

       The Court is mindful that complaints filed by pro se litigants are “held to less stringent

standards than those applied to formal pleadings drafted by lawyers.” Haines v. Kerner, 404

U.S. 519, 520 (1972). Having reviewed Plaintiffs’ Complaint – which, by the way, he has no

authority to file on behalf of the entities − the Court cannot identify any factual contentions that

are comprehensible and potentially credible.




                                                  2
       The Court, accordingly, will issue a contemporaneous Order dismissing the case without

prejudice.



                                                  /s/ James E. Boasberg
                                                  JAMES E. BOASBERG
                                                  United States District Judge
Date: March 31, 2016




                                              3